Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 16,
2008 to the Credit Agreement referenced below is by and among DST Systems, Inc.,
a Delaware corporation (the “Borrower”), the Lenders identified on the signature
pages hereto and Bank of America, N.A. as Administrative Agent, L/C Issuer and
Swing Line Lender (the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, $600 million in credit facilities have been established in favor of the
Borrower pursuant to the terms of that Credit Agreement dated as of June 28,
2005 (as modified by that certain Consent dated as of December 22, 2005, as
amended by that certain First Amendment to Credit Agreement dated as of
February 17, 2006, that certain Second Amendment to Credit Agreement dated as of
September 1, 2006, that certain Third Amendment to Credit Agreement dated as of
April 16, 2007, that certain Fourth Amendment to Credit Agreement dated as of
July 19, 2007 and as may be further amended, restated, modified or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Lenders
identified therein (the “Lenders”) and the Administrative Agent;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to modify certain provisions contained therein; and

 

WHEREAS, the Required Lenders have agreed to amend the Credit Agreement on the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement.

 

2.                                       Amendment.  Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, Section 8.01(p) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

Liens not otherwise permitted by this Section 8.01 on real property of the
Borrower and its Subsidiaries securing Indebtedness in an aggregate principal
amount at any time outstanding not to exceed (i) $50,000,000 or (ii) in addition
to clause (i), an additional $150,000,000 to the extent such Indebtedness is
incurred on a one time basis on or before July 1, 2010; and

 

--------------------------------------------------------------------------------


 

3.                                       Conditions Precedent.  This Amendment
shall become effective upon the satisfaction of the following conditions:

 

(a)                                  Execution of Counterparts of Amendment. 
Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Administrative Agent and the Required Lenders; and

 

(b)                                 Fees and Expenses.  The payment by the
Borrower to the Administrative Agent (or its Affiliates) of all fees and
reasonable expenses relating to this Amendment which are due and payable on the
date hereof including all reasonable out of pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
expenses of Moore & Van Allen PLLC, special counsel to the Administrative Agent.

 

4.                                       Representations and Warranties.  The
Borrower hereby represents and warrants that (a) it has the requisite corporate
power and authority to execute, deliver and perform this Amendment, (b) it is
duly authorized to, and has been authorized by all necessary corporate action
to, execute, deliver and perform this Amendment, (c) no consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or governmental authority or third party is required in connection with
the execution, delivery or performance by it of this Amendment, (d) the
execution, delivery and performance by it of this Amendment do not and will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of the Borrower or
any of its Subsidiaries or any indenture or other material agreement or
instrument to which any such Person is a party or by which any of its properties
may be bound or the approval of any Governmental Authority relating to such
Person except as could not reasonably be expected to have a Material Adverse
Effect, (e) the representations and warranties contained in Article VI of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof as though made on and as of such date (except for those which
expressly relate to an earlier date) and (f) no Default or Event of Default
exists under the Credit Agreement on and as of the date hereof and after giving
effect to this Amendment, or will occur as a result of the transactions
contemplated hereby.

 

5.                                       No Other Changes; Ratification.  Except
as expressly modified or waived hereby, all of the terms and provisions of the
Credit Agreement (including schedules and exhibits thereto) and the other Loan
Documents shall remain in full force and effect.  The term “this Agreement” or
“Credit Agreement” and all similar references as used in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment.  Except as herein specifically agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.  This Amendment shall be effective only to the extent specifically
set forth herein and shall not (i) be construed as a waiver of any breach or
default other than as specifically waived herein nor as a waiver of any breach
or default of which the Lenders have not been informed by the Borrower,
(ii) affect the right of the Lenders to demand compliance by the Borrower with
all terms and conditions of the Credit Agreement in all other instances,
(iii) be deemed a waiver of any transaction or future action on the part of the
Borrower requiring the Lenders’ or the Required Lenders’ consent or approval
under the Credit

 

2

--------------------------------------------------------------------------------


 

Agreement, or (iv) be deemed or construed to be a wavier or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other document executed or
delivered in connection therewith, whether arising as a consequence of any Event
of Default which may now exist or otherwise, all such rights and remedies hereby
being expressly reserved.

 

6.                                       Counterparts; Facsimile/Email.  This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and it shall not be necessary
in making proof of this Amendment to produce or account for more than one such
counterpart.  Delivery of an executed counterpart of this Amendment by telecopy
or electronic mail by any party hereto shall be effective as such party’s
original executed counterpart.

 

7.                                       Governing Law.  This Amendment shall be
deemed to be a contract made under, and for all purposes shall be construed in
accordance with, the laws of the State of New York.

 

8.                                       Entirety. This Amendment and the other
Loan Documents embody the entire agreement between the parties and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof.  These Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no oral agreements between the
parties.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

 

DST SYSTEMS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

/s/ Kenneth V. Hager

 

 

Name:

Kenneth V. Hager

 

 

Title:

Vice President, Chief Financial

 

 

 

Officer and Treasurer

 

 

 

 

 

 

ADMINISTRATIVE AGENT

 

 

AND LENDERS:

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

/s/ Mollie S. Canup

 

 

Name:

Mollie S. Canup

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

 

/s/ Aileen Supeña

 

 

Name:

Aileen Supeña

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

 

LTD.

 

 

 

 

 

By:

 

/s/ Victor Pierzchalski

 

 

Name:

Victor Pierzchalski

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

 

/s/ Matthew Nicholls

 

 

Name:

Matthew Nicholls

 

 

Title:

Managing Director

 

4

--------------------------------------------------------------------------------


 

 

 

COMMERCE BANK, N.A.

 

 

 

 

 

By:

 

/s/ David Enslen

 

 

Name:

David Enslen

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

COMMERZEBANK

 

 

AKTIENGESELLSCHAFT, NEW YORK

 

 

BRANCH AND GRAND CAYMAN

 

 

BRANCHES

 

 

 

 

 

By:

 

/s/ Albert J. Morrow

 

 

Name:

Albert J. Morrow

 

 

Title:

Assistant Vice President

 

 

 

 

 

By:

 

/s/John Marlatt

 

 

Name:

John Marlatt

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

LLOYDS TSB BANK plc

 

 

 

 

 

By:

 

/s/Carlos Lopez

 

 

Name:

Carlos Lopez

 

 

Title:

Associate Director

 

 

 

Corporate Banking USA

 

 

 

L007

 

 

 

 

 

By:

 

/s/Windsor R. Davies

 

 

Name:

Windsor R. Davies

 

 

Title:

Managing Director

 

 

 

Corporate Banking USA

 

 

 

D061

 

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK (USA)

 

 

 

 

 

By:

 

/s/Bertram H. Tang

 

 

Name:

Bertram H. Tang

 

 

Title:

SVP and Team Leader

 

5

--------------------------------------------------------------------------------


 

 

 

THE ROYAL BANK OF SCOTLAND plc

 

 

 

 

 

By:

 

/s/L. Peter Yetman

 

 

Name:

L. Peter Yetman

 

 

Title:

SVP

 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING

 

 

CORPORATION

 

 

 

 

 

By:

 

/s/ Yoshihiro Hyakutome

 

 

Name:

Yoshihiro Hyakutome

 

 

Title:

General Manager

 

 

 

 

 

 

 

 

UMB BANK, N.A.

 

 

 

 

 

By:

 

/s/ Douglas F. Page

 

 

Name:

Douglas F. Page

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Michael J. Reymann

 

 

Name:

Michael J. Reymann

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION

 

 

 

 

 

By:

 

/s/Karin E. Samuel

 

 

Name:

Karin E. Samuel

 

 

Title:

Director

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

 

/s/ Tammy R. Henke

 

 

Name:

Tammy R. Henke

 

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------